Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 21) “the on-demand exercise class includes at least one synchronizing signal, wherein the at least one synchronizing signal indicates a starting point and an ending point for collecting the performance parameters associated with a user's exercise performance during at least a portion of the on-demand exercise class, and wherein the at least one synchronizing signal enables synchronization of the collected performance parameters with the performance parameters maintained in the storage device; the control station providing the at least one synchronizing signal to the exercise device of the user after replay of the on-demand exercise class begins; the control station collecting live performance parameters during the replay of the on- demand exercise class from the starting point indicated by the at least one synchronizing signal; the control station synchronizing at least one of the maintained performance parameters for the on-demand exercise class with at least one of the live performance parameters according to the at least one synchronizing signal, thereby enabling the user generating the live performance parameters to participate with the 
Providing streaming and on-demand exercising class is well known in the art. For instance, Hurwitz et al. (2008/0015089) in view of Baccarella-Garcia teaches providing streaming and on-demand exercising class such as “a plurality of exercise devices connected to a network, the plurality of exercise devices enabling a plurality of users to participate in a previously recorded on-demand exercise class; sensors associated with the plurality of exercise devices, the sensors measuring performance parameters associated with users' exercise performance during at least a portion of an on-demand exercise class; a control station collecting and synchronizing the performance parameters; a storage device maintaining previously recorded exercise content for the on-demand exercise class and the performance parameters associated with users' exercise performance during the on-demand exercise class”. 
However, Hurwitz in view of Baccarella-Garcia is silent on “the on-demand exercise class includes at least one synchronizing signal, wherein the at least one 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715